 1

 2

 3
                                                                              JS-6
 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10   ANGELA LUSSIER,
11
            Plaintiff,
12                                                CASE NO. EDCV17-00382 JGB (SKx)
     v.
13
     OFFICER CASE, an Individual;
14   OFFICER REYNOSO, an Individual; JUDGMENT
     CITY OF LOS ANGELES, by and     AFTER TRIAL BY JURY
15   through THE LOS ANGELES POLICE
     DEPARTMENT; and DOES 1 through
16   50, inclusive,
17          Defendants.
18

19

20          This action came on regularly for trial on October 9, 2018 in Courtroom “1”
21   of the United States District Court, before the Honorable Jesus G. Bernal, United
22   States District Court Judge. Plaintiff Angela Lussier was represented by Viktor V,
23   Ginko. The Defendants CITY OF LOS ANGELES, LOS ANGELES POLICE

24   DEPARTMENT, THOMAS CASE and DAVID REYNOSO (collectively,

25
     “Defendants”) were represented by Deputy City Attorney Matthew P. Mattis.

26
            A jury of eight (8) persons were regularly empaneled and sworn.
27

28


                                              1
 1          Witnesses were sworn and testified and documentary evidence was
 2   introduced and admitted into evidence. After hearing the evidence and arguments
 3   of counsel, the jury was duly instructed by the Court and the cause was submitted
 4   to the jury with directions to return a verdict on the issues, if after proper
 5   deliberations, they could do so. The jury deliberated and thereafter returned to the
 6   court with their unanimous verdict.
 7

 8          THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED:
 9

10          That judgment be, and hereby is, entered in favor of the Defendants
11   CITY OF LOS ANGELES, LOS ANGELES POLICE DEPARTMENT,
12   THOMAS CASE and DAVID REYNOSO (COLLECTIVELY, “Defendants”)
13   and against the Plaintiff ANGELA LUSSIER;
14          That the Plaintiff shall take nothing;
15          That the Defendants recover their costs of suit herein.
16

17

18
     Dated October 11, 2018
                                        HONORABLE JESUS G. BERNAL
19                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                                 2
